Citation Nr: 1634139	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  06-32 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability to include pharyngitis, sinusitis, asthma, and chronic obstructive pulmonary disease (COPD), to include as due to chloropicrin exposure.  

REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from October 1964 to April 1965 and from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board previously remanded this claim for additional development in October 2011 and February 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a respiratory disorder is related to service.  The Veteran asserts that he was involved in riot control operations in Japan in March 1968 and was exposed to chloropicrin gas during the riots.  

In the October 2011 remand, the Board noted that there was evidence that chloropicrin gas was used during riots based on the news articles.  The Board found that it was conceivable that the Veteran was exposed to chloropicrin gas if he participated in riot control operations.  

The October 2011 remand instructed the AMC/ RO to attempt to verify that the Veteran participated in riot control in Oji, Japan.  The remand instructed the AMC/ RO to schedule a VA examination if it was verified that the Veteran participated in riot control operations.  The October 2011 remand did not yield verification of the Veteran's participation in riot control operations.  The case was remanded again in February 2014 to attempt to obtain verification that the Veteran's unit participated riot control operations at Camp Oji in March 1968.  The February 2014 remand instructed the AMC/RO to afford the Veteran a VA examination if the Veteran's participation in riot control activities was confirmed.  

Information received from the Joint Services Records Research Center (JSRRC) in April 2016 noted that a 1968 history from the 294th Military Police Company documented a series of violent left-wing demonstrations in March 1968 which affected U.S. military operations in Japan although JSRRC also noted that there was no information to document that U.S. military was involved in controlling the demonstrators.  Based on the information provided by JSRRC that confirmed that there was civil unrest and riots in Japan while the Veteran was stationed there as an MP, in a May 2016 rating decision, the AOJ found that the Veteran's report of this stressor was consistent with the duties and circumstances of his service as an MP.  The AOJ then granted service connection for PTSD.  However, in continuing the denial for the instant claim, the RO also found that there was no evidence of the Veteran's direct involvement in riot control which resulted in exposure to gas.  The Board, however, finds that based on the information as set forth in the record, the Veteran's report of being exposed to gas during the riots is both competent and credible.  As such, and because the Veteran's proximity to riot control activities during service is essentially confirmed, a remand is warranted to obtain a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of a current respiratory disability.  The claims file must be reviewed by the examiner.  

The examiner should identify all respiratory disabilities that are present and list any current diagnoses.  The examiner should indicate whether there is a current diagnosis of pharyngitis, sinusitis, asthma, and/or COPD.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that any diagnosed respiratory disability had its onset in service or is otherwise related to service, to include as a result of exposure to chloropicrin gas during active service.  (For the purposes of the opinion, it should be assumed that exposure has been corroborated.)  

A thorough explanation should be expressed for any opinion provided.  Discussion should include what affect, if any industrial/environmental pollutants identified by the Veteran and noted in literature submitted by him, played in any respiratory disability diagnosed. 

The examiner should also consider the service treatment records, which show that the Veteran was diagnosed with acute pharyngitis, organism undetermined, in December 1964. 

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided with resort to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Following completion of the requested development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




